MEMORANDUM **
Oscar Mendoza-Segundo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision finding him ineligible for cancellation of removal or adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), and review for substantial evidence the agency’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005). We deny the petition for review.
Contrary to Mendoza-Segundo’s contention, his participation in alien smuggling renders him inadmissible as an applicant for adjustment of status. See 8 U.S.C. §§ 1255(a)(2) (alien may adjust status only if admissible); 1182(a)(6)(E)® (“Any alien who at any time knowingly ... assisted, abetted, or aided any other alien to enter or to try to enter the United States in violation of law is inadmissible”). He is not eligible for a waiver because the persons he assisted were not his “spouse, parent, son, or daughter.” See 8 U.S.C. § 1182(a)(6)(E)(ii). Moreover, the waiver provision of Immigration and Nationality Act section 212(h) is not applicable to him. See 8 U.S.C. § 1182(h).
Mendoza-Segundo’s contention that the BIA issued an improperly cursory order is not persuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.